Citation Nr: 0812005	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus type II associated with 
herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In February 2007, the Board 
remanded the case for further development.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In the February 2007 remand, the Board requested that the AOJ 
undertake all actions required by 38 C.F.R. § 19.26, 
including issuance of a Statement of the Case (SOC) pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  
Unfortunately, the AMC sent the veteran a Supplemental 
Statement of the Case (SSOC), rather than an SOC.  Pursuant 
to 38 C.F.R. § 19.31, "In no case will a Supplemental 
Statement of the Case be used to announce decisions by the 
agency of original jurisdiction on issues not previously 
addressed in the Statement of the Case."  As the issuance of 
the SSOC was improper, and the veteran has not been provided 
with a substantive appeal to perfect the appeal, remand is 
required for compliance with the above remand order and the 
Court's holding in Manlincon.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Send the veteran and his representative a 
Statement of the Case with the relevant 
regulations for his claim for an increased 
initial rating for diabetes mellitus, so 
that the veteran may have the opportunity 
to complete an appeal on this issue (if he 
so desires) by filing a timely substantive 
appeal.

Thereafter, the case should be returned to the Board only if 
a timely substantive appeal has been filed.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

